HEDRICK, Judge.
Counsel for the defendant states in his brief that he is not aware of any error committed during the trial of the defendant.
From a careful examination of the record it affirmatively appears that the defendant freely, understandingly, and voluntarily entered a plea of guilty to a valid count in the bill of indictment charging him with the sale of 5.5 grams of marihuana, a narcotic drug. The prison sentence imposed is within the limits prescribed by G.S. 90-111. We hold that the defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Mallard and Judge Campbell concur.